Citation Nr: 0427215	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  97-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic low 
back pain, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant had active military service from January 2, 
1975, to September 2, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  The appellant currently 
resides within the jurisdiction of the Oakland, California 
RO.


FINDINGS OF FACT

1.  The appellant's service-connected post-traumatic low back 
pain is productive of no more than moderate limitation of 
motion, with no evidence of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion, or joint space narrowing or irregularity due to 
service-connected disability, or abnormal mobility on forced 
motion.   

2.  The appellant's service-connected post-traumatic low back 
pain is not shown to be productive of limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less; the 
appellant does not have ankylosis in the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 20 
percent for post-traumatic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in April 2003 in which he was notified of 
the VCAA, the types of evidence he needed to submit, and the 
development the VA would undertake.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  VA's duty to notify has been 
fully satisfied and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was provided every opportunity to submit evidence 
and notice of the appropriate law and regulations pertinent 
to his increased rating claim.  He was further provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf and given ample 
time to respond.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran [appellant] regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that in July 2003, the appellant underwent a fee basis VA 
examination which was pertinent to his increased rating 
claim.  In this regard, the Board recognizes that in a letter 
from the appellant to the RO, dated in April 2004, the 
appellant contended that his recent VA examination was 
inadequate.  Specifically, the appellant stated that it was 
incorrectly noted in the July 2003 fee basis VA examination 
report that he was not currently experiencing low back pain.  
The appellant indicated that he had constant low back pain.  
However, a review of the July 2003 fee basis VA examination 
report shows that the examiner stated that the appellant 
complained of discomfort with palpation of T12 through L5 
upon paraspinous palpation.  In addition, as a part of the 
diagnosis, the examiner again noted that the appellant had 
subjective complaints of discomfort when the vertebrae around 
T12-L5 were deeply palpated.  However, the examiner also 
indicated that in terms of the appellant's complaints of 
discomfort, there did not appear to be any visible 
manifestations of pain on movement of the joints.  Moreover, 
the examiner noted that there was no evidence of muscle 
atrophy or incoordination, and there were no skin changes 
indicative of disuse due to the service-connected post-
traumatic low back pain.  Thus, a review of the examination 
report shows that all pertinent complaints, history, 
findings, and tests were accomplished and there is no patent 
defect indicated.  The fact that a report of VA examination 
gives rise to evidence (i.e., medical opinion) that is 
adverse to the appellant's claim does not render such an 
examination report deficient.  Therefore, the Board 
determines that the July 2003 fee basis VA examination report 
accurately reflects the findings of that study, and hence 
another VA examination for rating purposes is not warranted.   

The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The Board recognizes that in an informal brief, 
submitted by the appellant's representative, Paralyzed 
Veterans of America (PVA), dated in August 2004, the PVA 
stated that in this case, the RO failed to provide the PVA an 
opportunity to review the case at the RO and submit a 
completed Statement of Accredited Representative (VA Form 
646) in support of the appellant's claim.  According to the 
PVA, the failure to provide the opportunity to the PVA RO 
National Service Officer represented a denial of the 
appellant's due process rights to permit such a review.  
However, the Board notes that the PVA was given an 
opportunity to review the appellant's case at the RO and 
submit a Form 646.  In this regard, the Board observes that a 
memo from the RO to the PVA, dated on May 20, 2004, shows 
that at that time, the RO requested that the PVA review the 
appellant's claims file and complete a Form 646.  In the May 
2004 memo, it was noted that the completed Form 646 was due 
by the close of business on June 10, 2004.  It was also 
indicated that the PVA could request a one-time extension of 
14 days.  The Board observes that there is no evidence of 
record showing that the PVA subsequently submitted a 
completed Form 646, or subsequently submitted a request for 
an extension.  In addition, a notation on the memo, dated in 
July 2004, reflects that a Form 646 was not timely received.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

The Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).     

II.  Factual Background

In April 1976, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
injured his back when he fell down a flight of stairs.  The 
appellant indicated that he had chronic low back pain.  Upon 
physical examination, it was noted that the appellant walked 
without a limp and did not favor his back.  There was no 
sciatic notch tenderness.  The appellant could lateral bend 
and arch his back well.  He lacked two inches of touching the 
floor, complaining of pain in his back.  The appellant 
performed a full knee bend, while keeping his back straight, 
and he recovered without difficulty.  He walked on his heels 
and toes without evidence of foot or toe drop, or complaint 
of pain.  The appellant had adequate peripheral pulses, and 
the Lasegue test was negative, bilaterally.  In the prone 
position, there appeared to be by palpation a depression at 
the lumbosacral joint, and that was the point of greatest 
tenderness.  There was no appreciable paravertebral muscle 
spasm.  The impression was post-traumatic low back pain.  An 
x-ray of the appellant's lumbar spine was interpreted as 
showing intact bones and joints.  Alignment and curvature 
appeared normal.   

By a May 1976 rating action, the RO granted the appellant's 
claim of entitlement to service connection for post-traumatic 
low back pain; former lumbar sprain.  At that time, the RO 
assigned a 10 percent disability rating under Diagnostic Code 
5295, effective from September 3, 1975, for the appellant's 
service-connected post-traumatic low back pain.  

VA Medical Center outpatient treatment records, from August 
to October 1976, reflect intermittent treatment for the 
appellant's low back pain.  

A VA Discharge Summary shows that the appellant was 
hospitalized from October 25, 1984, to November 7, 1984, for 
complaints of low back pain.  In the Discharge Summary, it 
was noted that the appellant had limitation of motion on 
bending forward and sideward movements.  He had paraspinous 
lumbar muscle spasm and tenderness over that area.  The 
appellant was seen by the orthopedic service and the above 
findings were confirmed.  He was prescribed Valium and 
nonsteroidal anti-inflammatory agents.  Upon his discharge, 
the diagnosis was early degenerative joint disease of the 
lumbosacral spine, with lumbar paraspinous muscle spasm.  

By a January 1985 rating action, the RO increased the 
disability rating for the appellant's service-connected post-
traumatic low back pain from 10 percent to 20 percent 
disabling under Diagnostic Code 5295, effective from October 
25, 1984.  

In June 1991, the RO received notification that the appellant 
was incarcerated at the California State Prison in Folsom, 
California.  

In February 1996, the appellant requested that his service-
connected post-traumatic low back pain be reevaluated for a 
higher rating.  At that time, he stated that he had chronic 
low back pain and numbness in both legs and arms.  He further 
indicated that due to his low back pain, he had difficulty 
standing and walking.     

In October 1996, the RO received medical treatment records 
from the California State Prison, from February 1991 to 
August 1996.  The records show intermittent treatment for the 
appellant's service-connected post-traumatic low back pain.  
The records reflect that in December 1991, the appellant had 
an x-ray taken of his lumbosacral spine.  The x-ray was 
reported to be negative for evidence of recent fracture, 
dislocation, or other significant abnormality.  The records 
also include a private medical statement from T.H.C., M.D., 
dated in March 1994.  In the March 1994 statement, Dr. C. 
indicated that he had recently evaluated the appellant 
because of a longstanding history of headaches and low back 
pain.  Dr. C. stated that according to the appellant, he had 
persistent low back pain.  The appellant noted that 
occasionally, he had right leg pain and his leg would give 
way.  He reported that he had occasional numbness and an 
occasional sharp, shooting pain down the leg and into the 
toes.  According to the appellant, prolonged sitting or 
walking aggravated his low back pain.  Upon physical 
examination, it was noted that the appellant sat comfortably, 
walked freely, stood erect, and walked with no limp.  The 
appellant appeared in no distress.  He stood on the toes of 
each foot, individually, and would not walk on his toes.  The 
appellant walked on his heels, and no weaknesses were noted.  
He could forward bend to 12 inches from the floor, and good 
reversal was present.  The appellant had virtually no 
evidence of distress with forward bending and reversal.  The 
pertinent diagnoses were (1) history of chronic low back 
pain, (2) normal neurological examination, and (3) rule out 
mild degenerative joint disease or inflammatory process.  Dr. 
C. stated that he did not find any positive neurological 
findings.  According to Dr. C., the appellant had some 
moderate limitation of back motions and appeared to be 
inconsistent in some of his responses and examinations.  An 
x-ray of the appellant's lumbar spine, dated in March 1994, 
was interpreted as showing that the vertebral bodies, disc 
spaces, and posterior elements were intact.  Alignment was 
normal, and sacroiliac joints appeared unremarkable.  The 
impression was no fracture.     

The California State Prison medical treatment records further 
reflect that in February 1996, the appellant was treated for 
complaints of low back pain and numbness in both legs.  At 
that time, the neurological examination was normal.  In March 
1996, the appellant was treated for complaints of low back 
pain.  At that time, upon physical examination, it was noted 
that the appellant's gait was sluggish.  On forward bending, 
the appellant's hands could reach to about 10 inches from the 
floor to the fingertips.  He could not walk on his toes or 
heels because of pain.  There was some tenderness in the 
lower back.  Straight leg raising was 90 degrees, 
bilaterally, and the reflexes were all depressed, but were 
symmetrical.  It was noted that an x-ray taken in 1991 was 
negative.  The appellant was prescribed medication and he was 
encouraged to do exercise.  

In August 1999, the appellant notified the RO that he had 
been transferred from the California State Prison to the 
Pleasant Valley State Prison.  

In July 2003, a fee basis VA examination was conducted by a 
private physician, D.W.K., M.D., at the Pleasant Valley State 
Prison.  In the July 2003 examination report, Dr. K. stated 
that the appellant's chief complaint was chronic low back 
pain.  Dr. K. indicated that the appellant had injured his 
back during service and that following his discharge, he 
received outpatient physical therapy for his back.  Dr. K. 
noted that according to the appellant, after his separation 
from the military, he pursued a career as a truck driver 
which required sitting for long hours at a time and traveling 
long distances.  The appellant stated that he worked as a 
truck driver for many years, and he denied any time loss from 
work as a result of problems related to his service-connected 
back condition.  He denied any specific flare-ups since the 
time of his original injury, such as loss of strength, 
weakness, fatigue, or lack of endurance.  He also denied any 
bladder, bowel, or erectile problems, and he denied re-
injuring his back.  Dr. K. indicated that she had reviewed 
the appellant's claims file, including his Medication 
Administration Record (MAR) from the California Department of 
Corrections.  According to Dr. K., in June 1998, a lumbar 
support, along with Motrin, was prescribed because the 
appellant stated that his back was bothering him.  No x-rays 
were taken at that time.  Dr. K. noted that a close look at 
the appellant's MAR revealed that he infrequently requested 
"meds" for pain, although the "meds" were on order.  Dr. 
K. reported that the appellant was able to do all the 
activities of daily living, such as dressing, clothing, 
bathing, toileting, grooming, and feeding himself.  According 
to Dr. K, the appellant was ambulatory and independent, and 
he walked without the aid of any assistive device.  Dr. K. 
noted that the appellant had been diagnosed and treated for 
hypertension, dyslipidemia, and coronary artery disease.  In 
June 2000, the appellant underwent cardiac catherization and 
angiography, and also had a coronary artery bypass graft.  
Dr. K. stated that according to the Medical Technical 
Assistants (MTA's) at Pleasant State Prison, the appellant 
had no pain medications prescribed and he had not complained 
of pain to them.  The MTA's described the appellant as active 
on the prison yard.  

Upon physical examination of the appellant's spine, there was 
no deformity or point tenderness to palpation in the cervical 
or thoracic regions.  However, the appellant complained of 
discomfort with palpation of T12 through L5 upon paraspinous 
palpation.  No muscle spasms were felt, and no skin changes 
were observed.  There was no atrophy in the back.  Muscle 
tone was equal, bilaterally, and the Lasegue's sign was 
negative, bilaterally.  Range of motion of the lumbar spine 
in retroflexion (extension) was to 25 degrees (normal being 
to 25 degrees).  Forward flexion was to 90 degrees (normal 
being to 90 degrees), and lateral flexion was to 25 degrees 
(normal being to 25 degrees).  Straight leg raising was to 
80/90 degrees, bilaterally, without pain.  Upon neurological 
examination, sensation to pinprick, bilaterally, was normal, 
and deep tendon reflexes were 2+ throughout.  The pertinent 
diagnosis was low back condition.  

In the July 2003 fee basis VA examination report, Dr. K. 
stated that based upon the current examination, the 
appellant's service-connected low back condition did not 
appear to involve the muscle or nerves.  According to Dr. K., 
the appellant had subjective complaints of discomfort when 
the vertebrae around T12-L5 were deeply palpated.  However, 
Dr. K. noted that no spasms were felt, and there were no skin 
changes indicating disuse.  No atrophy was noted.  Dr. K. 
also reported that the appellant's service-connected low back 
condition did not cause weakened movements or excess 
fatigability.  According to Dr. K., there was no evidence of 
incoordination, and the physical examination revealed that 
the range of motion in degrees in the appellant's back was 
within normal limits.  Dr. K. indicated that in terms of the 
appellant's complaints of discomfort, there did not appear to 
be any visible manifestations of pain on movement of the 
joints.  Dr. K. noted that there was also no evidence of 
muscle atrophy or incoordination, and there were no skin 
changes indicative of disuse due to the service-connected low 
back condition.  According to Dr. K., there was no 
demonstrable disuse or functional impairment due to pain 
attributable to the service-connected low back disorder.  

Dr. K. stated that based on the appellant's history, claims 
file review, and the current examination, there appeared to 
have been other medical problems that might have overlapping 
symptoms with the appellant's chronic low back disorder.  
According to Dr. K., the appellant was status post a coronary 
artery by-pass graft in June 2000.  Prior to the appellant's 
coronary artery by-pass graft, he complained of substernal 
chest pain that could have likely radiated to his back and 
caused some additional subjective back discomfort in the 
past.  Dr. K. reported that it was not uncommon for anterior 
chest wall pain to radiate to the back and cause or 
precipitate pre-existing back problems.  However, Dr. K. 
indicated that the appellant was free of chest pain, and he 
had not had significant complaints of back pain to the MTA's 
since his by-pass.  Dr. K. further noted that the appellant's 
prior gastroesophageal reflux disease (GERD) symptoms as 
mentioned in the claims file could have caused discomfort 
that radiated and exacerbated his subjective back discomfort.  
However, Dr. K. stated that the appellant was currently free 
of GERD symptoms and he was not receiving any medications for 
that problem.  Dr. K. reported that the appellant did not 
appear to have any limitations in sitting, standing, walking, 
or moving about.  According to Dr. K., at present, the 
appellant did not appear to have functional impairment due to 
pain.  Dr. K. indicated that the MTA's who were questioned 
noted that they had not had any complaints from the appellant 
regarding impairment or limitations due to back pain.  Dr. K. 
stated that the appellant's symptoms did not fluctuate, and 
there was no evidence of loss of normal joint excursion, 
strength, speed, coordination, or endurance based upon the 
current examination.  

Medical treatment records from the Pleasant Valley State 
Prison, from August 1999 to October 2003, and from the 
California State Prison, from March 1991 to August 1999 show 
intermittent treatment for the appellant's post-traumatic low 
back pain.  The records from the California State Prison 
reflect that in September 1997, an x-ray was taken of the 
appellant's lumbar spine.  The x-ray was reported to show 
minor hypertrophic degenerative change of the lumbar spine.  
According to the records, in June 1998, the appellant was 
issued a lumbar support.  In July 1999, the appellant 
reported back pain and numbness in the legs after sitting, 
with tingling.  Upon physical examination, no distress was 
found and straight leg raising was to 90 degrees in comfort.  

The Pleasant Valley State Prison records show that in August 
1999, the appellant underwent an intake examination.  At that 
time, it was noted that the appellant had a history of back 
pain.  The records also reflect that in February 2000, the 
appellant was treated for complaints of low back pain, with 
radiation to the legs.  At that time, upon physical 
examination, forward flexion was to 40 degrees and straight 
leg raising was to 90 degrees on the left, with back pain.  
The appellant stated that he could not toe and heel stand.  
The assessment was chronic low back pain, with equivocal 
objective findings.  Ibuprofen was prescribed.  According to 
the records, in August 2000, the appellant was treated for 
complaint of chronic low back pain.  Following the physical 
examination, the assessment was musculoskeletal low back 
pain, with no clear radicular signs on examination.  In 
January 2001, the appellant was treated for complaints of 
chronic low back pain.  At that time, it was noted that an x-
ray showed mild degenerative changes in the appellant's 
lumbar spine.  It was also noted that a comprehensive 
neurological examination demonstrated no consistent objective 
findings.  According to the records, in November 2001, the 
appellant underwent nerve conduction studies and a needle 
electromyograph (EMG) examination.  At that time, it was 
noted that the appellant had a three year history of hand 
pain and numbness, and a history of low back pain following 
an injury in 1975, with pain down both legs.  The conclusions 
included (1) normal nerve conduction studies of both lower 
extremities; there were no electrical findings for peripheral 
neuropathy, and (2) normal needle EMG examination of the left 
lower extremity.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Accordingly, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously stated, the appellant's service-connected post-
traumatic low back pain has been rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  In this regard, the diagnostic criteria 
for the evaluation of spinal disabilities was recently 
modified.  See 68 Fed. Reg. 51454-58 (August 27, 
2003)(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
43).  As the appellant's appeal was pending at the time the 
applicable regulations were amended, the appellant is 
entitled to consideration under the old criteria, and under 
the new regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the appellant is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).    

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In the instant case, the appellant maintains that the current 
rating is not high enough for the amount of disability that 
his low back condition causes him.  He indicates that he has 
chronic low back pain, with radiculopathy, and that prolonged 
sitting and walking aggravates his back pain.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the instant case, the evidence of record does not 
demonstrate the degree of disability for which a 40 percent 
rating is warranted.  As set forth above, in order to be 
entitled to a higher rating under the old criteria, the 
medical evidence must show severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of forward bending in 
the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  In this regard, the Board observes that there 
is no evidence of record showing that the appellant's 
service-connected low back condition has been characterized 
as severe, and a positive Goldthwaite's sign has not been 
demonstrated.  In the private medical statement from Dr. C., 
dated in March 1994, Dr. C. stated that the appellant had 
some moderate limitation of back motions.  However, Dr. C. 
also noted that appellant appeared in no distress, and that 
he walked freely, stood erect, and walked without a limp.  
Dr. C. further reported that the appellant could forward bend 
to 12 inches from the floor, and good reversal was present.  
In addition, the medical treatment records from the 
California State Prison reflect that in a July 1999 physical 
examination, no distress was found and straight leg raising 
was to 90 degrees, in comfort.  

The Board recognizes that the Pleasant Valley State Prison 
medical treatment records show that in a February 2000 
physical examination, the appellant's forward flexion was to 
40 degrees.  However, at that time, straight leg raising was 
to 90 degrees on the left, albeit with back pain.  In 
addition, in the appellant's July 2003 fee basis VA 
examination, range of motion in degrees in the appellant's 
back was within normal limits.  Moreover, straight leg 
raising was to 80/90 degrees, bilaterally, without pain, and 
there was no atrophy in the back.  The Board further notes 
that no muscle spasms were felt, muscle tone was equal, 
bilaterally, and the Lasegue's sign was negative, 
bilaterally.  

In this case, the Board also recognizes that the appellant 
has been diagnosed with arthritis of the lumbar spine.  A 
September 1997 x-ray of the appellant's lumbar spine was 
reported to show minor hypertrophic degenerative change of 
the lumbar spine.  In addition, according to the medical 
treatment records from the Pleasant Valley State Prison, in 
January 2001, it was noted that an x-ray showed mild 
degenerative changes in the appellant's lumbar spine.  
However, the Board observes that the appellant is not 
service-connected for his diagnosed degenerative changes of 
the lumbar spine.  Regardless, although the appellant has 
arthritis and some loss of motion, there has been no 
indication that he has complete loss of lateral motion, 
marked limitation of forward bending in a standing position, 
or narrowing or irregularity of joint space due to service-
connected disability.  Significantly, while the appellant 
experiences arthritis and some loss of motion, it should also 
be pointed out that he does not have any of the above-noted 
criteria for a 40 percent rating, along with abnormal 
mobility on forced motion.  In the appellant's July 2003 fee 
basis examination, Dr. K. reported that the appellant's 
service-connected low back condition did not cause weakened 
movements or excess fatigability.  In addition, Dr. K. noted 
that there was no evidence of muscle atrophy or 
incoordination, and there were no skin changes indicative of 
disuse due to the service-connected low back condition.  
Therefore, in light of the above, the Board concludes that a 
rating in excess of 20 percent under the former criteria for 
Diagnostic Code 5295, for the appellant's service-connected 
post-traumatic low back pain, is not warranted. 

The Board also finds that a rating in excess of 20 percent is 
not warranted under the revised criteria for spinal 
disabilities.  As previously stated, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine, will 
warrant a 40 percent evaluation under the new regulations for 
spinal disabilities.  However, at no time of record has the 
appellant been restricted to 30 degrees or less of forward 
flexion, and no examiner has suggested his limitation of 
motion of the lumbar spine equates to favorable ankylosis.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (5) (2003).  Therefore, a 40 
percent evaluation is not warranted under the revised 
criteria for spinal disabilities.

Other Diagnostic Codes applicable to low back disabilities 
have also been considered by the Board.  Diagnostic Code 5292 
provides for a 40 percent rating when severe limitation of 
motion of the lumbosacral spine is demonstrated.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  However, as 
previously stated, in the private medical statement from Dr. 
C., dated in March 1994, Dr. C. stated that the appellant had 
some moderate limitation of back motions.  In addition, 
although the Pleasant Valley State Prison medical treatment 
records show that in a February 2000 physical examination, 
the appellant's forward flexion was to 40 degrees, 
nevertheless, the Board notes that in the appellant's most 
current fee basis VA examination, dated in July 2003, range 
of motion in degrees in the appellant's back was within 
normal limits.  Therefore, given the motion typically 
expected, the limitations noted above do not rise to the 
level of "severe" limitation of motion.  Thus, a finding of 
severe limitation of motion is not warranted.

In this case, the Board observes that the appellant is not 
service-connected for intervertebral disc syndrome that is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
In this regard, the appellant has stated on numerous 
occasions that he has had occasional numbness in his legs, 
with shooting pain down the legs and into the toes.  However, 
there is no evidence of record showing that the appellant has 
been diagnosed with intervertebral disc syndrome, or any 
other neurologic disorder.  In the March 1994 statement from 
Dr. C., Dr. C. indicated that the appellant had a normal 
neurological examination and that he did not find any 
positive neurological findings.  In addition, according to 
the California State Prison medical treatment records, in 
February 1996, the appellant's neurological examination was 
normal.  The Pleasant Valley State Prison medical treatment 
records reflect that in November 2001, the appellant 
underwent nerve conduction studies and a needle EMG.  The 
conclusions were (1) normal nerve conduction studies of both 
lower extremities; no electrical findings for peripheral 
neuropathy; and (2) normal needle EMG examination of the left 
lower extremity.  Moreover, in the appellant's July 2003 fee 
basis VA examination report, Dr. K. stated that based upon 
the current examination, the appellant's service-connected 
low back condition did not appear to involve the muscle or 
the nerves.  Thus, the evidence does not show intervertebral 
disc syndrome.

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2003) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
(2003) required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10 (2003).  

However, there is no evidence in the present case that there 
is any weakness, excess fatigability, or incoordination due 
to "flare-ups" of the service-connected low back condition 
which would warrant increased compensation.  The July 2003 
fee basis VA examination found no evidence of additional 
functional impairment due to such factors as pain, weakness, 
fatigability, incoordination, or pain on movement.  As such, 
an increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for post-traumatic low back 
pain is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



